DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on August 24, 2022. Claims1, 17, and 19 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The Claim limitations “mounting means” in claim 9 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In light of the specification, “mounting means” has been interpreted as bolts or screw.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ladder attachment device” in claims 1 and 19 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language “attachment” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, in paragraph 40, the corresponding structure of the limitation “ladder  attachment device” is described as “a hook, a loop, or a clamp.” Therefore, the limitation is being interpreted to cover the corresponding structure thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of welding” in claim 20 because welding is a fabrication process that joins materials by using high heat to melt the parts together and allowing them to cool, causing fusion.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles et al. (US 5,349,790) in view of Swindell III (US 6,167,659 B1).
With regard to claim 1, Beetles discloses an access hatch (50) adapted for use on the exterior of a building (roof), said access hatch comprising: a frame (Fig. 3) having a multitude of vertically standing sidewalls (54/56) defining an enclosed hatchway; a base plate (64) having an upper portion and a lower portion; wherein the base plate upper portion is attached to a distal end of each vertically standing sidewall (Fig. 3); wherein the base plate lower portion is attached to the exterior surface of a building (Fig. 3); a hose coupling (78) having an interior distal end contained within the building and an exterior distal end projected through the building and extending beyond the base plate into the hatchway of the access hatch (Fig. 3 and 4); and a hatch cover (82), removably connected to the frame and enclosing the hatchway, said hatch cover (82) having an open first position relative to the hatchway, and a closed second position relative to the hatchway (Fig. 3 and 4).
However, Beetles fails to disclose a ladder attachment device is connected to the exterior of one of the vertically standing sidewalls of the frame.
Swindell teaches an access hatch adapted for use on the exterior of a building, said access hatch comprising: a ladder attachment device (12/14/20/28 have a hook like structure, see claim interpretation above) connected to the exterior of one of the vertically standing sidewalls of the frame (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by incorporating the ladder attachment device (12/14/20/28) as taught by Swindell connected to the exterior of one of the vertically standing sidewalls of the frame of Beetles, for the benefit of providing a visual inspection of the hatch assembly therefore requires that an inspector mount a ladder to view each assembly in detail to ensure that approved components which meet the requirements have been used.
With regard to claim 2, the device of Beetles as modified by Swindell discloses the invention as disclosed in the rejection of claim 1 above. Beetles further discloses a fire suppression distribution system is provided and connected to the interior distal end of the hose coupling (Col. 4 line 45).
With regard to claim 9, the device of Beetles as modified by Swindell discloses the invention as disclosed in the rejection of claim 1 above. Beetles further discloses a jimmy plate (70, Fig. 4) encompassing the aperture of the base plate lower portion and surrounding the entirety of the hose coupling, said jimmy plate attached to the base plate by mounting means (72).

Claims 3-4, 6, 7, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Swindell as applied in claim 2, and further in view of Ronpagel et al. (US 2015/0034340 A1).
With regard to claim 3, the device of Beetles as modified by Swindell discloses the invention as disclosed in the rejection of claim 2 above. However, Beetles fails to disclose the fire suppression distribution system further comprises a payload distribution device for distribution of fluid to a designated area.
Ronpagel teaches a fire suppression distribution system comprises a payload distribution device for distribution of fluid to a designated area (Para. [0017])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by installing the payload distribution device as taught by Ronpagel to the fire suppression distribution system of Beetles, for the benefit of suppressing fire inside the building.
	With regard to claim 4, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 3 above. Beetles further discloses the exterior distal end of the hose coupling (78) is adapted to receive a fire hose (the exterior distal end of hose 78 is capable of receiving a fire hose).
	With regard to claim 6, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 3 above. Beetles further discloses the hatch cover additionally comprises a handle (Fig. 3).
With regard to claim 7, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 6 above. Beetles further the hatch cover is hingedly attached to the frame (Fig .3).
With regard to claim 8 the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 6 above. Ronpagel further the fire suppression distribution system comprises a plurality of payload distribution devices (2).
With regard to claims 17-19, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claims 1, 3, and 9 above.
With regard to claim 20, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 19 above. Beetles further discloses the upper base portion is attached to the distal end of each vertical sidewall by means of welding (Fig. 5 and Col. 4 line 38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Swindell and Ronpagel as applied to claim 3 above, and further in view of Alan (EP 1118355 A1).
	With regard to claim 5, the device of Beetles as modified by Swindell and Ronpagel discloses the invention as disclosed in the rejection of claim 3 above. However, they do not disclose the exterior distal end of the hose coupling further comprises a hose coupling adapter, said hose coupling adapter having threading.
Alan teaches a fires suppression system comprising a hose coupling (Fig .12), the exterior distal end of the hose coupling further comprises a hose coupling adapter, said hose coupling adapter having threading (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by employing the threading on the hose coupling adapter as taught by Alan in the hose coupling of Beetles, for the benefit of providing a secured connector between hoses to prevent water leakage. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Swindell as applied in claim 9, and further in view of Alan (EP 1118355 A1).
	With regard to claim 10, the device of Beetles as modified Swindell discloses the invention as disclosed in the rejection of claim 9 above. However, Beetles does not disclose the hose coupling exterior distal end contains water supply connection threads..
Alan teaches a fires suppression system comprising a hose coupling, the hose coupling exterior distal end contains water supply connection threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by employing the threading on the hose coupling adapter as taught by Alan in the hose coupling of Beetles, for the benefit of providing a secured connector between hoses to prevent water leakage. 
With regard to claim 11, the device of Beetles as modified by Swindell and Alan discloses the invention as disclosed in the rejection of claim 10 above. Beetles further discloses the upper plate is welded to the vertically upright sidewalls (Fig. 5 and Col. 4 line 38).
With regard to claim 12, the device of Beetles as modified by Swindell and Alan discloses the invention as disclosed in the rejection of claim 11 above. Beetles further discloses the plurality of vertically upright sidewalls form a generally quadrilateral shape relative to each other (Fig .3).
With regard to claim 13, the device of Beetles as modified by Swindell and Alan discloses the invention as disclosed in the rejection of claim 12 above. Beetles further discloses the plurality of vertically upright sidewalls are welded to each other (Fig. 5 and Col. 4 line 38).
With regard to claim 14, the device of Beetles as modified by Swindell and Alan discloses the invention as disclosed in the rejection of claim 11 above. Beetles further discloses a fire suppression distribution system is attached to the interior distal end of the hose coupling (Col. 4 line 45).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Swindell and Alan as applied in claim 14, and further in view of Ronpagel et al. (US 2015/0034340 A1).
With regard to claim 15, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 14 above. However, they do not disclose the fire suppression distribution system additionally comprises a plurality of payload distribution devices.
Ronpagel teaches a fire suppression distribution system comprises a payload distribution device for distribution of fluid to a designated area (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by installing the payload distribution device as taught by Ronpagel to the fire suppression distribution system of Beetles, for the benefit of suppressing fire inside the building.
With regard to claim 16, the device of Beetles as modified by Alan and Ronpagel discloses the invention as disclosed in the rejection of claim 15 above. Ronpagel further discloses the payload distribution devices are sprinklers (2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752